DETAILED ACTION
This communication is in response to the after final amendment filed on 1/7/21 in which claims 1-20 were amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
 
Allowable Subject Matter
Claim 2, 9, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues:


Applicant’s arguments have been considered. However, Caunter is relied on only for its teachings concerning the tiled arrangement of components, which may reasonably be interpreted as “visually touching and adjacently arranged.” As explained below in the detailed rejection, Webster already teaches a source application that includes the weather and stock ticker components, which is interpreted as the claimed widget that is associated with a container, at least because the source application in Webster may reasonably be interpreted as “containing” the weather and stock ticker components.
Caunter also discloses that various widgets "may be customized to adjust for limited display space, available channel throughput, UI limitations, space consideration, or controls available on the device, among others." Caunter, par. [0082]. Caunter further discloses that menu control items such as "a time cycle-tile widget menu item 428 can alter the preferred orientation from what can fit in a tiled orientation as depicted or alternating/scrolling through all selected widgets" and an "add/delete widget menu item 430 allows for changes to the selections." Caunter, par. [0083]. Merely changing an orientation of a widget, adding a new widget, or deleting a displayed widget does not disclose or suggest (i) a widget that includes at least two components within a container and (ii) a separation of the components of the widget as recited in Claim 1.

Applicant’s arguments have been considered. However, as explained above, Caunter is only relied on for the particular arrangement of software components, be they widgets, modules or components. Webster is relied on for its teachings concerning a widget that includes at least two components within a container and separating the components. The terms “widget” and “components” are roughly interchangeable without further distinguishing features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (U.S. Pub. No. 2009/0064106) (“Webster”) in view of CAUNTER et al. (U.S. Pub. No. 2009/0249359) (“Caunter”).

Regarding claim 1, Webster discloses [a]n electronic device (Webster, paragraph 60, data processing apparatus) for widget modification, the electronic device comprising: 
a display (Webster, paragraph 64, display device) configured to display a widget that is associated with a container and includes at least two components; and (Webster, paragraph 
a processor (Webster, paragraph 60, programmable processor) operably coupled to the display, wherein the processor is configured to: 
receive a first input to modify the widget that includes the at least two components, the widget having access to resources of the electronic device, (Webster, paragraph 32, teaches the user selects the reuse menu; Webster, paragraphs 28, 29, teaches the command menu, scroll bar, and weather monitor are components available for reuse; Webster, paragraph 29, teaches that a weather monitor presents information collected from one or more data sources, a monitor provides visual representation of sounds being received by the device through a microphone that is connected to the computing platform on which the source application is hosted)
in response to receiving the first input, separate the at least two components, (Webster, paragraph 33, teaches turning the reuse function causes the application to identify the components that are available for reuse; Webster, paragraph 35, teaches that, when the reuse function is turned on, a visual indicator is associated with the one or more reusable 
receive a second input to move a first of the at least two components to a new location on the display of the electronic device, and (Webster, paragraph 38, teaches the reusable component of the source application is grabbed for placement in a target application via e.g., a drag-and-drop operation; Webster, paragraph 47, teaches the reusable component can be transferred to the target application through a cut-and-paste operation)
in response to receiving the second input, move the first component to the new location on the display, remove the first component from the widget, and modify the resources that the widget has access to based at least in part on whether one or more remaining components of the widget utilize at least one of the resources accessible by the first component (Webster, paragraphs 38, 39, teaches the grabbed component e.g. the weather component, is dropped into a target application; Webster, paragraph 30, teaches the target application is a newly created, or “blank”, application that is being developed; Webster, paragraph 47, teaches the reusable component can be transferred to the target application through a cut-and-paste operation; Webster, paragraph 29, teaches that the source application includes a weather monitor, a stock ticker, and a microphone monitor where the weather component presents information, such as time, temperature, and forecast data obtained from one or more data sources (interpreted here as the claimed resources), the stock ticker presents stock quotes, and the monitor provides a visual representation of sound being received through a microphone (because the weather information accessed by the weather component is not accessed by other components, cutting and pasting the weather component to the target 
Webster, FIG. 1A, paragraph 29, teaches that the weather and stock ticker components are arranged to be displayed in a source application window. Yet, Webster does not specifically disclose that the components (interpreted as the claimed modules) are visually touching and adjacently arranged within the container. However, Caunter, FIG. 4, paragraph 81, teaches a graphical user interface that displays widgets in tile format where the widgets are visually touching each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Caunter to arrange the components in the source and/or target application so that they are visually touching. Doing so would enable displaying the widgets in a limited space (Caunter, paragraph 82).

Regarding claim 3, Webster, in view of Caunter, discloses the invention of claim 1 as discussed above. Webster further discloses wherein: 
the widget is a first widget; (Webster, paragraph 26, teaches one or more source applications)
the second input is an input to move the first component of the first widget to a position on the display that is within a predefined distance to a third component of a second widget; and (Webster, paragraph 38, teaches the reusable component is drag-and-dropped into the target application window (the dimensions of the target application window in Webster are interpreted as the claimed predefined distance); Webster, paragraph 41, teaches the target Webster are interpreted as the claimed component of the second widget))
the processor is further configured to generate a new container that combines the first component with the second widget, wherein the new container connects the first component with the third component (Webster, paragraph 42, teaches code corresponding to one or more components included in the target application is converted into a markup language to generate a project based on source code automatically retrieved for one or more components included in the target application; Webster, paragraph 54, teaches the target application is configured to automatically form a connection between a reusable component from a first source application, that includes an unassigned data output and a reusable component from a second source application, that includes an unassigned data input; Webster, paragraph 30, teaches the target application is a newly created, or “blank”, application that is being developed).

Regarding claim 4, Webster, in view of Caunter, discloses the invention of claim 1 as discussed above. Webster further discloses wherein to separate the at least two components the processor is further configured to: display, on the display, indicia that the at least two components are separate (Webster, paragraph 33, teaches that turning the reuse function on causes the reusable components in the source application to be identified through a variety of cues, including visual and/or auditory cues provided through the interface).

Webster discloses [a] method for widget modification by an electronic device, the method comprising: 
receiving a first input to modify a widget that is associated with a container and includes at least two components, the widget having access to resources of the electronic device; (Webster, paragraph 32, teaches the user selects the reuse menu; Webster, paragraphs 28, 29, teaches the command menu, scroll bar, and weather monitor are components available for reuse; Webster, paragraph 29, teaches that a weather monitor presents information collected from one or more data sources, a monitor provides visual representation of sounds being received by the device through a microphone that is connected to the computing platform on which the source application is hosted (the source application is interpreted as the claimed widget that is associated with a container because the source application “contains” the weather monitor and stock tickers components; the components are interpreted as the claimed components of a widget at least because the specification (e.g., [0002]) describes widgets as being located on a display and providing information to a user without requiring the user to open or access the respective application))
in response to receiving the first input, separating the at least two components; (Webster, paragraph 33, teaches turning the reuse function causes the application to identify the components that are available for reuse; Webster, paragraph 35, teaches that, when the reuse function is turned on, a visual indicator is associated with the one or more reusable component to distinguish them from other portions of the source application, including components that are not reusable)
receiving a second input to move a first of the at least two components to a new location on a display of the electronic device; and (Webster, paragraph 38, teaches the reusable component of the source application is grabbed for placement in a target application via e.g., a drag-and-drop operation)
in response to receiving the second input, moving the first component to the new location on the display, removing the first component from the widget, and modifying the resources that the widget has access to based at least in part on whether one or more remaining components of the widget utilize at least one of the resources accessible by the first component (Webster, paragraphs 38, 39, teaches the grabbed component e.g. the weather component, is dropped into a target application; Webster, paragraph 30, teaches the target application is a newly created, or “blank”, application that is being developed; Webster, paragraph 47, teaches the reusable component can be transferred to the target application through a cut-and-paste operation; Webster, paragraph 29, teaches that the source application includes a weather monitor, a stock ticker, and a microphone monitor where the weather component presents information, such as time, temperature, and forecast data obtained from one or more data sources (interpreted here as the claimed resources), the stock ticker presents stock quotes, and the monitor provides a visual representation of sound being received through a microphone (because the weather information accessed by the weather component is not accessed by other components, cutting and pasting the weather component to the target application causes the weather information to no longer be accessible by the source application)).
Webster, FIG. 1A, paragraph 29, teaches that the weather and stock ticker components are arranged to be displayed in a source application window. Yet, Webster does not specifically disclose that the components (interpreted as the claimed components) are visually touching and adjacently arranged within the container. However, Caunter, FIG. 4, paragraph 81, teaches a graphical user interface that displays widgets in tile format where the widgets are visually touching each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Caunter to arrange the components in the source and/or target application so that they are visually touching. Doing so would enable displaying the widgets in a limited space (Caunter, paragraph 82).

Regarding claim 10, Webster, in view of Caunter, discloses the invention of claim 8 as discussed above. Webster further discloses wherein: 
the widget is a first widget, (Webster, paragraph 26, teaches one or more source applications)
the second input is an input to move the first component of the first widget to a position on the display that is within a predefined distance to a third component of a second widget; and (Webster, paragraph 38, teaches the reusable component is drag-and-dropped into the target application window (the dimensions of the target application window in Webster are interpreted as the claimed predefined distance); Webster, paragraph 41, teaches the target application has been populated by multiple reusable components (the other reusable components in Webster are interpreted as the claimed component of the second widget))
the method further comprises generating a new container that combines the first component with the second widget, wherein the new container connects the first component with the third component (Webster, paragraph 42, teaches code corresponding to one or more components included in the target application is converted into a markup language to generate a project based on source code automatically retrieved for one or more components included in the target application; Webster, paragraph 54, teaches the target application is configured to automatically form a connection between a reusable component from a first source application, that includes an unassigned data output and a reusable component from a second source application, that includes an unassigned data input; Webster, paragraph 30, teaches the target application is a newly created, or “blank”, application that is being developed).

Regarding claim 11, Webster, in view of Caunter, discloses the invention of claim 8 as discussed above. Webster further discloses wherein separating the at least two components comprises displaying, on the display, indicia that the at least two components are separate (Webster, paragraph 33, teaches that turning the reuse function on causes the reusable components in the source application to be identified through a variety of cues, including visual and/or auditory cues provided through the interface).

Regarding claim 15, Webster discloses [a] non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that when executed by a processor of an electronic device causes the processor to: (Webster, paragraph 60, computer program components of computer program instructions encoded on a computer readable medium)
receive a first input to modify a widget that is associated with a container and includes at least two components, the widget having access to resources of the electronic device; (Webster, paragraph 32, teaches the user selects the reuse menu; Webster, paragraphs 28, 29, teaches the command menu, scroll bar, and weather monitor are components available for reuse; Webster, paragraph 29, teaches that a weather monitor presents information collected from one or more data sources, a monitor provides visual representation of sounds being received by the device through a microphone that is connected to the computing platform on which the source application is hosted (the source application is interpreted as the claimed widget that is associated with a container because the source application “contains” the weather monitor and stock tickers components; the components are interpreted as the claimed components of a widget at least because the specification (e.g., [0002]) describes widgets as being located on a display and providing information to a user without requiring the user to open or access the respective application))
in response to receiving the first input, separate the widget into the at least two components; (Webster, paragraph 33, teaches turning the reuse function causes the application to identify the components that are available for reuse; Webster, paragraph 35, teaches that, when the reuse function is turned on, a visual indicator is associated with the one or more reusable component to distinguish them from other portions of the source application, including components that are not reusable)
receive a second input to move a first of the at least two components to a new location on a display of the electronic device; and (Webster, paragraph 38, teaches the reusable component of the source application is grabbed for placement in a target application via e.g., a drag-and-drop operation; Webster, paragraph 47, teaches the reusable component can be transferred to the target application through a cut-and-paste operation)
in response to receiving the second input, move the first component to the new location on the display, remove the first component from the widget, and modify the resources that the widget has access to based at least in part on whether one or more remaining components of the widget utilize at least one of the resources accessible by the first component (Webster, paragraphs 38, 39, teaches the grabbed component e.g. the weather component, is dropped into a target application; Webster, paragraph 30, teaches the target application is a newly created, or “blank”, application that is being developed; Webster, paragraph 47, teaches the reusable component can be transferred to the target application through a cut-and-paste operation ; Webster, paragraph 29, teaches that the source application includes a weather monitor, a stock ticker, and a microphone monitor where the weather component presents information, such as time, temperature, and forecast data obtained from one or more data sources (interpreted here as the claimed resources), the stock ticker presents stock quotes, and the monitor provides a visual representation of sound being received through a microphone (because the weather information accessed by the weather component is not accessed by other components, cutting and pasting the weather component to the target application causes the weather information to no longer be accessible by the source application)).
Webster, FIG. 1A, paragraph 29, teaches that the weather and stock ticker components are arranged to be displayed in a source application window. Yet, Webster does not specifically disclose that the components (interpreted as the claimed components) are attached and adjacently arranged within the container. However, Caunter, FIG. 4, paragraph 81, teaches a graphical user interface that displays widgets in tile format where the widgets are visually touching each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Caunter to arrange the components in the source and/or target application so that they are visually touching. Doing so would enable displaying the widgets in a limited space (Caunter, paragraph 82).

Regarding claim 17, Webster, in view of Caunter, discloses the invention of claim 15 as discussed above. Webster further discloses wherein: 
the widget is a first widget; (Webster, paragraph 26, teaches one or more source applications)
the second input is an input to move the first component of the first widget to a position on the display that is within a predefined distance to a third component of a second widget; and (Webster, paragraph 38, teaches the reusable component is drag-and-dropped into the target application window (the dimensions of the target application window in Webster are interpreted as the claimed predefined distance); Webster, paragraph 41, teaches the target application has been populated by multiple reusable components (the other reusable components in Webster are interpreted as the claimed component of the second widget))
the computer program further comprises computer readable program code that, when executed by the processor, causes the processor to generate a new container that combines the first component with the second widget in response to receiving the second input, wherein the new container connects the first component with the third component (Webster, paragraph 42, teaches code corresponding to one or more components included in the target application is converted into a markup language to generate a project based on source code automatically retrieved for one or more components included in the target application; Webster, paragraph 54, teaches the target application is configured to automatically form a connection between a reusable component from a first source application, that includes an unassigned data output and a reusable component from a second source application, that includes an unassigned data input; Webster, paragraph 30, teaches the target application is a newly created, or “blank”, application that is being developed).

Regarding claim 18, Webster, in view of Caunter, discloses the invention of claim 15 as discussed above. Webster further discloses wherein the computer readable program code that when executed causes the processor to separate the at least two components comprises: computer readable program code that, when executed by the processor, causes the processor to display, on the display, indicia that the at least two components are separate (Webster, paragraph 33, teaches that turning the reuse function on causes the reusable components in the source application to be identified through a variety of cues, including visual and/or auditory cues provided through the interface).

s 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Webster and Caunter as applied to claims 1, 8, and 15 above, and further in view of Ogilvie (U.S. Pat. No. 8,635,590) (“Ogilvie”).

Regarding claim 5, Webster, in view of Caunter, discloses the invention of claim 1 as discussed above. Webster, paragraphs 28, 29, 34, teaches the source application includes stock ticker and an audio monitor components (“another of the components”) that are not moved, these components having access to retrieved data from local (e.g., microphone) and external (e.g., stock quotes) sources, and interaction with these components is inhibited when the reuse function is turned on. Yet, Webster does not specifically disclose wherein the processor is further configured to: determine whether a second of the components of the widget that is not moved is still being used; and in response to a determination that the second component is not still being used, deactivate the second component, while maintaining access to the resources of the electronic device for the first component. However, Ogilvie, column 3, line 65 – column 4, line 27, teaches tracking which application features are used by a user, separating those features that are not being used, and archiving or deleting such features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Ogilvie to archive or delete the stock ticker and monitor components based on usage. Doing so would reduce the size and complexity of the source application in which these components are present.

Webster, in view of Caunter and Ogilvie, discloses the invention of claim 5 as discussed above. Webster, paragraphs 28, 29, 34, teaches the source application includes stock ticker and an audio monitor components (“another of the components”) that are not moved, these components having access to retrieved data from local (e.g., microphone) and external (e.g., stock quotes) sources, and interaction with these components is inhibited when the reuse function is turned on. Yet, Webster does not disclose wherein: to deactivate the second component, the processor is further configured to remove the deactivated second component from the display. However, Ogilvie, column 3, line 65 – column 4, line 27, teaches tracking which application features are used by a user, separating those features that are not being used, and archiving or deleting such features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Ogilvie to archive or delete the stock ticker and monitor components based on usage. Doing so would reduce the size and complexity of the source application in which these components are present.
Webster further discloses the processor is further configured to adjust a size and a position of the first component at the new location in response to one or more inputs (Webster, paragraph 38, teaches the reusable component is dragged and dropped anywhere in the target application area; Webster, paragraph 41, teaches the reusable component can be resized, moved, or deleted once it is displayed in the target application window).

Regarding claim 12, Webster, in view of Caunter, discloses the invention of claim 8 as discussed above. Webster, paragraphs 28, 29, 34, teaches the source application includes stock Webster does not specifically disclose wherein the method further comprises: determining whether a second of the components of the widget that is not moved is still being used; and in response to determining that the second component is not still being used, deactivating the second component, while maintaining access to the resources of the electronic device for the first component. However, Ogilvie, column 3, line 65 – column 4, line 27, teaches tracking which application features are used by a user, separating those features that are not being used, and archiving or deleting such features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Ogilvie to archive or delete the stock ticker and monitor components based on usage. Doing so would reduce the size and complexity of the source application in which these components are present.

Regarding claim 14, Webster, in view of Caunter and Ogilvie, discloses the invention of claim 12 as discussed above. Webster, paragraphs 28, 29, 34, teaches the source application includes stock ticker and an audio monitor components (“another of the components”) that are not moved, these components having access to retrieved data from local (e.g., microphone) and external (e.g., stock quotes) sources, and interaction with these components is inhibited when the reuse function is turned on. Yet, Webster does not disclose wherein: deactivating the second component comprises removing the second component of the widget from the display. However, Ogilvie, column 3, line 65 – column 4, line 27, teaches tracking which application features are used by a user, separating those features that are not being used, and archiving or deleting such features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Ogilvie to archive or delete the stock ticker and monitor components based on usage. Doing so would reduce the size and complexity of the source application in which these components are present.
Webster further discloses wherein: the method further comprises adjusting a size and a position of the first component at the new location in response to one or more inputs (Webster, paragraph 38, teaches the reusable component is dragged and dropped anywhere in the target application area; Webster, paragraph 41, teaches the reusable component can be resized, moved, or deleted once it is displayed in the target application window).

Regarding claim 19, Webster, in view of Caunter, discloses the invention of claim 15 as discussed above. Webster further discloses wherein the computer program further comprises computer readable program code that, when executed by the processor, causes the processor to: (Webster, paragraph 60, computer program components of computer program instructions encoded on a computer readable medium).
Webster, paragraphs 28, 29, 34, teaches the source application includes stock ticker and an audio monitor components (“another of the components”) that are not moved, these components having access to retrieved data from local (e.g., microphone) and external (e.g., stock quotes) sources, and interaction with these components is inhibited when the reuse Webster does not specifically disclose determine whether a second of the components of the widget that is not moved is still being used; and in response to a determination that the second component is not still being used, deactivate the second component while maintaining access to the resources of the electronic device for the first component. However, Ogilvie, column 3, line 65 – column 4, line 27, teaches tracking which application features are used by a user, separating those features that are not being used, and archiving or deleting such features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Ogilvie to archive or delete the stock ticker and monitor components based on usage. Doing so would reduce the size and complexity of the source application in which these components are present.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Webster, Caunter, and Ogilvie as applied to claims 5 and 12 above, and further in view of Jiang (U.S. Pub. No. 2009/0180644) (“Jiang”).

Regarding claim 6, Webster, in view of Caunter and Ogilvie, discloses the invention of claim 5 as discussed above. Webster further discloses wherein: the resources of the electronic device comprise one or more sensors and data communication resources, (Webster, paragraphs 28, 29, teaches the source application includes stock ticker and an audio monitor components that are not moved, these components having access to retrieved data from local (e.g., microphone) and external (e.g., stock quotes) sources).
Webster does not disclose wherein: to deactivate the second component, the processor is configured to deactivate any of the one or more sensors and the data communication resources associated with the second component, and to maintain access to the resources of the electronic device for the first component, the processor is configured to maintain access to any of the one or more sensors and the data communication resources associated with the first component. However, Jiang, paragraph 23, teaches monitoring microphone electrical signals and determining whether the microphone is active or inactive such that if, for a period of time, no electrical signals are received from the microphone, the microphone is deactivated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Jiang to deactivate the microphone if no electrical signals are observed during monitoring to determine whether the microphone is active or inactive. Doing so would reduce power consumption.

Regarding claim 13, Webster, in view of Caunter and Ogilvie, discloses the invention of claim 12 as discussed above. Webster further discloses wherein: 
the resources of the electronic device comprise one or more sensors and data communication resources, (Webster, paragraphs 28, 29, teaches the source application includes stock ticker and an audio monitor components that are not moved, these components having access to retrieved data from local (e.g., microphone) and external (e.g., stock quotes) sources).
Webster does not disclose deactivating the second component comprises deactivating any of the one or more sensors and the data communication resources associated with the second component, and maintaining access to the resources of the electronic device for the first component comprises maintaining access to any of the one or more sensors and the data communication resources associated with the first component. However, Jiang, paragraph 23, teaches monitoring microphone electrical signals and determining whether the microphone is active or inactive such that if, for a period of time, no electrical signals are received from the microphone, the microphone is deactivated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to incorporate the teachings of Jiang to deactivate the microphone if no electrical signals are observed during monitoring to determine whether the microphone is active or inactive. Doing so would reduce power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ranabahu (see PTO892) teaches a graphical composer for policy management; Samuelsson (see PTO892) teaches languages for expressing security policies; Shaji (see PTO892) teaches interfaces and methods for group policy management; Lev (see PTO892) teaches a multi-tiered cloud application topology modeling tool; Herbster, Raul et al. “Privacy Capsules: Preventing Information Leaks by Mobile Apps.” Proceedings of the 14th Annual International Conference on Mobile Systems, Applications, and Services (2016): pages 399-411.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178